Citation Nr: 0637161	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
sunstroke.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1952 to March 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).

Procedural history

The September 2002 rating decision denied the veteran's claim 
for entitlement to service connection for residuals of 
sunstroke and granted the claim for service connection for 
bilateral hearing loss, awarding a disability rating of 10 
percent disabling.  The veteran disagreed and timely filed an 
appeal.  

In March 2005, the Board remanded the claim to the RO to 
schedule a travel board hearing at the RO.  In September 
2006, the veteran presented testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's claims folder.

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

 The competent medical evidence indicates that the veteran 
has no residual symptoms relating to his claimed exposure to 
heat and sun during his military service.




CONCLUSION OF LAW

Entitlement to service connection for residuals of sunstroke 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 303(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for residuals of 
sunstroke.

The veteran contends that he is entitled to service 
connection for anxiety and cardiac arrhythmia caused by an 
episode of sunstroke he suffered during service.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was provided notice 
of VA's obligations in a letter dated March 2001.  In the 
letter, the veteran was informed that to establish 
entitlement to service connection, the evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the March 13, 2001 VCAA letter, page 2.

The March 2001 letter also informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The letter also told the veteran that if he had any 
additional information or evidence to send it to VA or 
tell them about it.  See pp. 3 and 4.  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).
The veteran's hearing testimony makes it clear that he is 
aware of his obligations to support his claim with evidence.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.   
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not, and cannot be assigned in 
the absence of service connection.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2) and (3), a current disability, and a connection 
between the veteran's service and the disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

With regard to the issue of service connection for residuals 
of sunstroke, the Board finds that reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records.  The veteran has been 
accorded several VA examinations.  

The veteran has indicated in statements in support of his 
claim and during his personal hearing that he believes there 
may be medical records not in the record that support of his 
claim.  Specifically, he believes the record is missing 
service medical records from U.S. Navy medical facilities at 
Guantanamo Bay, Cuba, which document treatment for sunstroke.  

As is discussed below, the Board is denying the veteran's 
claim for service connection for residuals of sun stroke 
because there is no evidence of a current disability.  Even 
if the Board assumes for the sake of argument that he was 
treated for sunstroke in service, his claim fails.  Thus, any 
records from Guantanamo Bay that may exist would not advance 
the veteran's case: because there is no evidence of a current 
disability, whether the sunstroke incident is supported by 
the record or not is irrelevant.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran appeared before the 
undersigned VLJ in September 2006, and presented evidence in 
support of his claim.  He specifically declined 
representation.  See the hearing transcript, page 2.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran contends that while he was serving in Guantanamo 
Bay, Cuba in the summer of 1954, he suffered a sunstroke, 
which subsequently caused anxiety and cardiac arrhythmia.

As stated above, to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The analysis in this case begins and 
ends with the first criterion.

With regard to element (1), the veteran appears to contend 
that sunstroke in service caused anxiety and cardiac 
arrhythmia.  However, he has not provided any competent 
medical evidence of any current disability (aside from 
hearing loss, which he does not contend is related to 
sunstroke and has been service connected).  This, despite 
specific instructions contained in the March 13, 2001 VCAA 
letter which instructed him to provided evidence of "A 
current physical or mental disability."  [Emphasis as in 
original.]   See 38 U.S.C.A. § 5107(a) (West 20020 [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits.

Indeed, the veteran was examined by a VA physician in July 
2001 for the specific purposes of determining whether 
sunstroke residuals existed.  No residuals of sunstroke were 
identified.  

In sum, there is no competent medical evidence of record that 
the veteran suffers from any disorder that can be attributed 
to the sunstroke.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  

A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  To the extent that the veteran himself contends 
that the sunstroke has caused anxiety and cardiac arrhythmia, 
or any other disability, it is well established that lay 
persons without medical training are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  There is nothing in the record 
that indicates that the veteran has the requisite medical 
background to make such a contention.

In short, the competent medical evidence of record supports a 
conclusion that the veteran does not have residuals of 
sunstroke. In the absence of the claimed disability, service 
connection may not be granted.  See Brammer, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
The veteran's claim fails on this basis.

The Board will briefly address the remaining two elements for 
the sake of completeness.

With respect to element (2), the veteran told the July 2001 
VA examiner that he had collapsed from heat and sun during 
service in the mid-1950's.  The veteran described how he had 
been working in the sun during high temperatures and became 
delirious.  He stated that he was treated by naval medical 
personnel, including being immersed in an ice bath.  

The veteran's service medical records appear to be complete, 
and they do not mention the sunstroke incident.  In 
particular, his February 1956 separation physical examination 
contains no hint of any problems.  Item 73, significant 
history, is competed with the word "NONE", and the examiner 
specifically indicated that neurological, cardiovascular and 
psychiatric systems were all normal.  However, since the 
veteran has alleged that his service medical records are 
incomplete for the purposes of this decision only, the Board 
will accept the veteran's statement that there was an episode 
of sunstroke in service. 

With respect to element (3), medical nexus, in the absence of 
competent medical evidence of a current disability, it stands 
to reason that there can be no medical nexus to service.  So 
it is in this case.  The only opinion on this subject 
emanates from the veteran himself, and as discussed above 
such opinion is entitled to no weight of probative value.

In conclusion, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence of 
record is against the veteran's claim of entitlement to 
service connection for sunstroke residuals.  The benefit 
sought on appeal is therefore denied.

Additional comments

The Board wishes to emphasize that it has no reason to doubt 
the veteran's sincerity.  However, in the absence of medical 
evidence supportive of his claim, it must fail.  See Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service]. 

The Board views its discussion above as providing sufficient 
guidance to the veteran should he seek to reopen the claim.  
In particular, to establish entitlement to service connection 
for residuals of sunstroke, he must submit competent medical 
evidence of some disability caused by claimed the sunstroke 
event, as well as a medical opinion linking the disability to 
sunstroke over a half century ago.


ORDER

Entitlement to service connection for residuals of sunstroke 
is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
10 percent disabling.

Reasons for remand

VA audiology examination

The veteran has contended, in statements submitted in support 
of his claim and during his September 2006 personal hearing, 
that his service-connected bilateral hearing disability has 
gotten worse in recent years.  The Board notes that the last 
audiometric examination was performed in November 2000, about 
six years ago.  Because the service-connected disability may 
have become worse during the intervening time, another VA 
examination is required.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse].

VCAA notice

As was described in the Board's VCAA discussion above, on 
March 3, 2006 the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all claims, including increased 
rating claims.  

In this case, based on a close review of the record, it 
appears that the veteran did not have a clear understanding 
of what evidence he was required to provide in order to 
substantiate his claim for an increased rating.  Accordingly, 
this case must also be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  VBA must send the veteran a corrective 
VCAA notice under Dingess.

2.  VBA should schedule the veteran for an 
audiometric examination in order to 
determine the current severity of the 
service-connected bilateral hearing loss.  
The veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed.  The report of the examination 
should be associated with the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


